Nebraska Advance Sheets
116	287 NEBRASKA REPORTS



                         Lorna R ader, appellant, v.
                           Speer Auto, appellee.
                                    ___ N.W.2d ___

                      Filed December 27, 2013.      No. S-13-229.

 1.	 Workers’ Compensation: Appeal and Error. A judgment, order, or award of
      the Workers’ Compensation Court may be modified, reversed, or set aside only
      upon the grounds that (1) the compensation court acted without or in excess of its
      powers; (2) the judgment, order, or award was procured by fraud; (3) there is not
      sufficient competent evidence in the record to warrant the making of the order,
      judgment, or award; or (4) the findings of fact by the compensation court do not
      support the order or award.
 2.	 ____: ____. In determining whether to affirm, modify, reverse, or set aside
      a judgment of the Workers’ Compensation Court, a higher appellate court
      reviews the trial judge’s findings of fact, which will not be disturbed unless
      clearly wrong.
  3.	 ____: ____. Regarding questions of law, an appellate court in workers’ compen-
      sation cases is obligated to make its own decisions.
 4.	 Workers’ Compensation: Evidence: Appeal and Error. In testing the suf-
      ficiency of the evidence to support the findings of fact by the Workers’
      Compensation Court, the evidence must be considered in the light most favorable
      to the successful party, every controverted fact must be resolved in favor of the
      successful party, and the successful party will have the benefit of every inference
      that is reasonably deducible from the evidence.
 5.	 Workers’ Compensation: Jurisdiction: Statutes. As a statutorily created court,
      the Workers’ Compensation Court is a tribunal of limited and special jurisdiction
      and has only such authority as has been conferred on it by statute.
 6.	 Workers’ Compensation: Proof. To obtain a modification of an award, an appli-
      cant must prove, by a preponderance of evidence, that the increase or decrease in
      incapacity was due solely to the injury resulting from the original accident.
  7.	 ____: ____. To obtain a modification of a prior award, the applicant must prove
      there exists a material and substantial change for the better or worse in the condi-
      tion—a change in circumstances that justifies a modification, distinct and differ-
      ent from the condition for which the adjudication had been previously made.
 8.	 Workers’ Compensation. Whether an applicant’s incapacity has increased under
      the terms of Neb. Rev. Stat. § 48-141 (Reissue 2010) is a finding of fact.
 9.	 Workers’ Compensation: Appeal and Error. Upon appellate review, the find-
      ings of fact made by the trial judge of the compensation court have the effect of
      a jury verdict and will not be disturbed on appeal unless clearly wrong.
10.	 Workers’ Compensation: Evidence: Appeal and Error. If the record contains
      evidence to substantiate the factual conclusions reached by the trial judge of the
      compensation court, an appellate court is precluded from substituting its view of
      the facts for that of the compensation court.
11.	 Workers’ Compensation: Proof. To establish a change in incapacity under Neb.
      Rev. Stat. § 48-141 (Reissue 2010), an applicant must show a change in impair-
      ment and a change in disability.
                         Nebraska Advance Sheets
	                             RADER v. SPEER AUTO	117
	                               Cite as 287 Neb. 116

12.	 Workers’ Compensation: Words and Phrases. In a workers’ compensation
     context, impairment refers to a medical assessment, whereas disability relates
     to employability.
13.	 ____: ____. Under the workers’ compensation law, “disability” refers to loss of
     earning capacity and not to functional or medical loss alone.
14.	 ____: ____. Disability for purposes of the workers’ compensation statutes is
     defined in terms of employability and earning capacity rather than in terms of
     loss of bodily function. In defining total disability, losses in bodily function are
     not important in themselves but are only important insofar as they relate to earn-
     ing capacity and the loss thereof.

  Appeal from the Workers’ Compensation Court: John R.
Hoffert, Judge. Affirmed.
   Roger D. Moore, of Rehm, Bennett & Moore, P.C., L.L.O.,
for appellant.
  Jon S. Reid, of Lamson, Dugan & Murray, L.L.P., for
appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
    Miller-Lerman, J.
                      NATURE OF CASE
   Lorna Rader sustained a compensable injury while she was
employed by Speer Auto. The Nebraska Workers’ Compensation
Court filed an “Award” on March 30, 2007, and after Rader
filed a petition to modify, the compensation court filed a
“Further Award” on April 10, 2009. Rader filed another peti-
tion to modify on June 29, alleging that her “injury had mate-
rially and substantially worsened since April 10, 2009, neces-
sitating a modification of the April 10, 2009 Further Award.”
Except for some medical expenses, Rader’s petition to modify
was denied.
   In its order filed February 15, 2013, the Workers’
Compensation Court found that Rader had not established a
material and substantial change for the worse in her condition
as required by Neb. Rev. Stat. § 48-141(2) (Reissue 2010)
and that a modification was not warranted. It also found that
Speer Auto had paid “in excess of the 300 weeks” and con-
cluded in the alternative that under Neb. Rev. Stat. § 48-121(2)
    Nebraska Advance Sheets
118	287 NEBRASKA REPORTS



(Reissue 2010), Speer Auto could not be ordered to pay more
even if Rader had established entitlement to a modification.
Rader appeals.
   Because we determine that the compensation court did not
err when it found that Rader did not prove by a preponder-
ance of the evidence a material and substantial change for
the worse in her condition warranting a modification of the
award under § 48-141(2), we affirm the order of the compen-
sation court.

                    STATEMENT OF FACTS
   On December 14, 2005, Rader was employed by Speer
Auto when she suffered an injury to her low back. Rader filed
a petition with the Workers’ Compensation Court, and on
March 30, 2007, the compensation court filed an award find-
ing that Rader’s injury was compensable. The compensation
court found that Rader was employed by Speer Auto on the
date of her accident and that she suffered an accident arising
out of and in the course and scope of her employment. The
compensation court noted that the parties stipulated that on the
date of her accident, Rader earned an average weekly wage
of $632.33. The compensation court found that Rader was
temporarily totally disabled for 21⁄ 7 weeks and that under Neb.
Rev. Stat. § 48-119 (Reissue 2010), due to “the lack of evi-
dence at trial that [Rader’s] disability continued for six weeks
or longer, the first seven calendar days of disability are not
compensable.” Thus, the compensation court determined that
Rader was entitled to $481.77 for the period of total disability.
The compensation court also noted that Rader had yet to meet
maximum medical improvement, so “the issues of the perma-
nency of [Rader’s] low back injury as well as her entitlement
to vocational rehabilitation benefits are not yet ripe for resolu-
tion.” The compensation court found that Rader was entitled to
medical benefits, past and future.
   On July 21, 2008, Rader filed a petition to modify the
March 30, 2007, award. On April 10, 2009, the Workers’
Compensation Court filed a “Further Award” finding, inter alia,
that Rader had reached maximum medical improvement and
that she had sustained a loss of earning power of 50 percent.
                  Nebraska Advance Sheets
	                     RADER v. SPEER AUTO	119
	                       Cite as 287 Neb. 116

The compensation court considered at length Rader’s enti-
tlement to further medical benefits in the form of surgery.
Relying on expert opinion, the compensation court determined
that Rader’s psychological condition was a contributing fac-
tor to her report of pain and that surgery was not warranted at
that time. The compensation court determined that Rader was
entitled to permanent partial disability benefits and vocational
rehabilitation benefits.
   On June 29, 2012, Rader filed a petition to modify the
April 10, 2009, “Further Award,” alleging that her “injury has
materially and substantially worsened since April 10, 2009.”
After trial, the Workers’ Compensation Court filed a “Further
Award” on February 15, 2013, and, except for the award of
some injury-related medical expenses, the court denied Rader’s
petition to modify. This is the order from which Rader appeals.
Speer Auto did not cross-appeal from the portion of the order
directing it to pay certain medical expenses.
   In its February 15, 2013, order, the Workers’ Compensation
Court noted that Rader was claiming an increase in her loss of
earning capacity, but less than permanent total disability, and
that thus, Rader was seeking permanent partial compensation.
The compensation court found that Speer Auto had paid more
than 300 weeks of disability benefits to Rader, and the court
then referred to § 48-121(2). Section 48-121 generally provides
for compensation for partial disability.
   Section 48-121 provides in part:
         The following schedule of compensation is hereby
      established for injuries resulting in disability:
         ....
         (2) For disability partial in character, except the par-
      ticular cases mentioned in subdivision (3) of this section,
      the compensation shall be sixty-six and two-thirds per-
      cent of the difference between the wages received at the
      time of the injury and the earning power of the employee
      thereafter, but such compensation shall not be more than
      the maximum weekly income benefit specified in sec-
      tion 48-121.01. This compensation shall be paid during
      the period of such partial disability but not beyond three
      hundred weeks. Should total disability be followed by
    Nebraska Advance Sheets
120	287 NEBRASKA REPORTS



      partial disability, the period of three hundred weeks men-
      tioned in this subdivision shall be reduced by the number
      of weeks during which compensation was paid for such
      total disability.
   Although the Workers’ Compensation Court read § 48-121(2)
as precluding modification where, as here, a worker seeking
permanent partial benefits had received benefits beyond 300
weeks, it nevertheless considered the substance of her petition
to modify and determined that “[Rader’s] request for modifica-
tion must fail in any event.” The court analyzed the medical
evidence presented along with Rader’s testimony, and found
that regardless of its interpretation of § 48-121(2), the evidence
did not support a modification.
   The record shows that Rader testified before the compensa-
tion court and stated that she had had surgery in August 2012
for an injury not related to the low-back injury at issue in this
case. Rader also testified that her level of functioning had
decreased since the last time she was before the compensation
court. She testified that she could stand for shorter periods and
that her ability to bend and stoop had decreased. Rader further
testified that the last time she was before the compensation
court, she could lift a 20-pound weight from the floor, but now,
without squatting or moving to her knees, she could lift 15
pounds at most from the floor. Rader further testified that the
August surgery had not affected her tolerance for lifting, stand-
ing, sitting, bending, or stooping.
   The compensation court received many medical reports into
the record. The record contains a supplemental report by Dr.
Dean K. Wampler dated October 30, 2012. In the supplemen-
tal report, Dr. Wampler noted that he had evaluated Rader
in November 2008 and had issued a supplemental report in
December. The compensation court had relied in part on Dr.
Wampler’s opinion in the court’s April 10, 2009, “Further
Award.” In Dr. Wampler’s supplemental report dated October
30, 2012, he reviewed Rader’s medical information and opined
that Rader had not experienced a material or substantial change
with respect to her low-back injury at issue in this case. Dr.
Wampler stated that
                  Nebraska Advance Sheets
	                     RADER v. SPEER AUTO	121
	                       Cite as 287 Neb. 116

      it is my opinion with a reasonable degree of medical cer-
      tainty that . . . Rader has not experienced any substantial
      or material change in her lumbar spine injury. Instead, her
      worsening function and increasing symptoms are attrib-
      utable to an entirely different medical condition in her
      cervical spine that was most likely induced by a motor
      vehicle accident in 2004.
Dr. Wampler also stated that the cervical spine injury not
at issue in this case “explains [Rader’s] diminished func-
tion during the FCE [functional capacity evaluation] of
August 2011.”
   The record also contains supplemental reports by Alfred J.
Marchisio, the court-appointed counselor. In his initial report
dated November 18, 2008, Marchisio determined that Rader
had sustained a 45- to 50-percent loss of earning capacity, and
the compensation court relied on Marchisio’s opinion in its
April 10, 2009, “Further Award” when the court determined
that Rader had sustained a 50-percent loss of earning capac-
ity. In Marchisio’s supplemental report dated November 5,
2012, he stated that based upon the restrictions outlined in the
August 2, 2011, functional capacity evaluation, he determined
Rader’s loss of earning capacity would be in “the 55-60 per-
cent range.” Marchisio based his opinion on Rader’s posture
and the amount of weight she could lift or carry. Marchisio
also noted that Rader complained of pain in her low back, that
her right leg would periodically “‘give out,’” and that she had
difficulty sleeping.
   The record also contains a report from Karen L. Stricklett,
a vocational rehabilitation consultant, which report is dated
November 6, 2012. Stricklett stated in the report that she
reviewed medical reports and records concerning Rader along
with vocational records from Marchisio. In her review of the
information, Stricklett noted that Rader’s restrictions that were
recommended by one of her treating physicians on September
13, 2008, and the restrictions noted in the August 2, 2011,
functional capacity evaluation were “very similar.” Stricklett
further stated that “[t]he most recent medical records indicate
that . . . Rader’s ongoing symptoms are related to her cervi-
cal spine and are not related to the low back injury that she
    Nebraska Advance Sheets
122	287 NEBRASKA REPORTS



sustained on 12/14/05.” Stricklett concluded her report by
stating that Rader had not experienced a material and sub-
stantial change in her loss of earning capacity and that noth-
ing in Rader’s condition had changed since the compensation
court’s April 10, 2009, “Further Award.” Stricklett stated in
the report:
         In conclusion, based upon the information that I have
      reviewed in connection with this case, I do not feel that
      . . . Rader has experienced a material and substantial
      increase in her loss of earning capacity since the 4/10/09
      Further Award was entered by Judge Hoffert. This opinion
      is due to the fact that her restrictions are essentially the
      same as they were when . . . Marchisio issued his prior
      loss of earning capacity opinion and nothing else has
      changed since the 4/10/09 Award other than the fact that
      . . . Rade[r] has undergone additional medical treatment
      for a cervical problem that is unrelated to her 12/14/05
      low back injury.
   In rendering its decision on the merits, the court referred
to “the opinion of the court appointed counselor as set forth
in his report of November 5, 2012.” In its order, the court
stated:
      In that self-titled Supplemental Report, [the court-
      appointed counselor] opines that [Rader’s] loss of earning
      power has increased from the 50 percent originally found
      by the Court in its earlier Award to 55-60 percent. . . .
      This scenario was based upon the restrictions set forth in
      the Functional Capacity Evaluation . . . .
   Given this evidence, the compensation court found that
Rader experienced a “loss of earning power of an additional 5
to 10 percent.” However, given the record as a whole, this loss
of earning power alone “does not serve to establish a mate-
rial and substantial change for the worse in her condition as
required by . . . § 48-141(2).”
   Section 48-141 generally governs the Workers’ Compensation
Court’s authority to modify an award. Section 48-141 provides:
         All amounts paid by an employer or by an insurance
      company carrying such risk, as the case may be, and
      received by the employee or his or her dependents by
                 Nebraska Advance Sheets
	                    RADER v. SPEER AUTO	123
	                      Cite as 287 Neb. 116

    lump-sum payments pursuant to section 48-139 shall be
    final and not subject to readjustment if the lump-sum
    settlement is in conformity with the Nebraska Workers’
    Compensation Act, unless the settlement is procured by
    fraud, but the amount of any agreement or award pay-
    able periodically may be modified as follows: (1) At any
    time by agreement of the parties with the approval of
    the Nebraska Workers’ Compensation Court; or (2) if the
    parties cannot agree, then at any time after six months
    from the date of the agreement or award, an application
    may be made by either party on the ground of increase
    or decrease of incapacity due solely to the injury or that
    the condition of a dependent has changed as to age or
    marriage or by reason of the death of the dependent.
    In such case, the same procedure shall be followed as
    in sections 48-173 to 48-185 in case of disputed claim
    for compensation.
(Emphasis supplied.)
  Rader appeals.

                ASSIGNMENTS OF ERROR
   Rader generally claims, restated, that the Workers’
Compensation Court erred when, except for certain medical
expenses, it denied her petition to modify. Although she also
challenges the Workers’ Compensation Court’s interpretation
of the 300-week provision in § 48-121(2), we do not consider
this argument because it is not necessary to our resolution of
this appeal.

                 STANDARDS OF REVIEW
  [1-3] A judgment, order, or award of the Workers’
Compensation Court may be modified, reversed, or set aside
only upon the grounds that (1) the compensation court acted
without or in excess of its powers; (2) the judgment, order,
or award was procured by fraud; (3) there is not sufficient
competent evidence in the record to warrant the making of the
order, judgment, or award; or (4) the findings of fact by the
compensation court do not support the order or award. Hynes v.
Good Samaritan Hosp., 285 Neb. 985, 830 N.W.2d 499 (2013).
    Nebraska Advance Sheets
124	287 NEBRASKA REPORTS



In determining whether to affirm, modify, reverse, or set aside
a judgment of the Workers’ Compensation Court, a higher
appellate court reviews the trial judge’s findings of fact, which
will not be disturbed unless clearly wrong. See, id.; Cervantes
v. Omaha Steel Castings Co., 20 Neb. Ct. App. 695, 831 N.W.2d
709 (2013). Regarding questions of law, an appellate court in
workers’ compensation cases is obligated to make its own deci-
sions. VanKirk v. Central Community College, 285 Neb. 231,
826 N.W.2d 277 (2013).

                          ANALYSIS
   In the February 15, 2013, order, the Workers’ Compensation
Court found, based on the evidence, that Rader had not met her
burden of proving that a material and substantial change for the
worse in her condition warranted a modification of the April
10, 2009, “Further Award.” Accordingly, except for certain
medical expenses not at issue in this appeal, the compensation
court denied Rader’s petition to modify the April 10 “Further
Award.” Rader claims on appeal that the compensation court
erred when it denied her petition to modify.
   [4] In testing the sufficiency of the evidence to support
the findings of fact by the Workers’ Compensation Court, the
evidence must be considered in the light most favorable to
the successful party, every controverted fact must be resolved
in favor of the successful party, and the successful party will
have the benefit of every inference that is reasonably deducible
from the evidence. Pearson v. Archer-Daniels-Midland Milling
Co., 285 Neb. 568, 828 N.W.2d 154 (2013). In this case, Speer
Auto, the employer, was the successful party and we view the
evidence in its favor and give it the benefit of all favorable
inferences. So viewing the evidence, we affirm.
   [5] Although both parties question the jurisdiction of the
Workers’ Compensation Court, we conclude that the Workers’
Compensation Court had subject matter jurisdiction over
Rader’s petition to modify the April 10, 2009, “Further Award”
under § 48-141. As a statutorily created court, the Workers’
Compensation Court is a tribunal of limited and special juris-
diction and has only such authority as has been conferred on it
by statute. Stueve v. Valmont Indus., 277 Neb. 292, 761 N.W.2d
                  Nebraska Advance Sheets
	                     RADER v. SPEER AUTO	125
	                       Cite as 287 Neb. 116

544 (2009). More specifically, § 48-141, quoted earlier in this
opinion, governs the compensation court’s power to modify an
award. Section 48-141 provides:
      [T]he amount of any agreement or award payable periodi-
      cally may be modified as follows: . . . (2) if the parties
      cannot agree, then at any time after six months from
      the date of the agreement or award, an application may
      be made by either party on the ground of increase or
      decrease of incapacity due solely to the injury.
See, also, Neb. Rev. Stat. § 48-162.01(7) (Reissue 2010).
   Rader filed her petition to modify the April 10, 2009,
“Further Award” on June 29, 2012, which was more than 6
months after the April 10, 2009, award was filed. Accordingly,
the Workers’ Compensation Court had jurisdiction under
§ 48-141 to determine whether such modification was
warranted.
   [6,7] Nebraska case law provides that in order to obtain
a modification of an award, an applicant must prove, by a
preponderance of evidence, that the increase or decrease in
incapacity was due solely to the injury resulting from the origi-
nal accident. Hagelstein v. Swift-Eckrich, 261 Neb. 305, 622
N.W.2d 663 (2001); McKay v. Hershey Food Corp., 16 Neb.
App. 79, 740 N.W.2d 378 (2007). The applicant must prove
there exists a material and substantial change for the better or
worse in the condition—a change in circumstances that justi-
fies a modification, distinct and different from the condition
for which the adjudication had been previously made. Lowe
v. Drivers Mgmt., Inc., 274 Neb. 732, 743 N.W.2d 82 (2007);
Hagelstein v. Swift-Eckrich, supra.
   [8-10] We have stated that whether an applicant’s incapac-
ity has increased under the terms of § 48-141 is a finding
of fact, see Starks v. Cornhusker Packing Co., 254 Neb. 30,
573 N.W.2d 757 (1998), and upon appellate review, the find-
ings of fact made by the trial judge have the effect of a jury
verdict and will not be disturbed on appeal unless clearly
wrong, see, Hynes v. Good Samaritan Hosp., 285 Neb. 985,
830 N.W.2d 499 (2013); Hagelstein v. Swift-Eckrich, supra. If
the record contains evidence to substantiate the factual conclu-
sions reached by the trial judge of the compensation court, an
    Nebraska Advance Sheets
126	287 NEBRASKA REPORTS



appellate court is precluded from substituting its view of the
facts for that of the compensation court. Hagelstein v. Swift-
Eckrich, supra.
   [11,12] The appellate courts of this State have discussed
“incapacity” as that term is used in § 48-141. In Jurgens v.
Irwin Indus. Tool Co., 20 Neb. Ct. App. 488, 495, 825 N.W.2d
820, 827 (2013), the Nebraska Court of Appeals summarized
the two requisite showings needed to establish a change in
incapacity under § 48-141 and stated: “To establish a change
in incapacity, an applicant must show a change in impairment
and a change in disability. . . . Impairment refers to a medical
assessment whereas disability relates to employability.”
   [13,14] In Bronzynski v. Model Electric, 14 Neb. Ct. App.
355, 707 N.W.2d 46 (2005), the Nebraska Court of Appeals
explained that an applicant who seeks to fulfill the require-
ments set forth in § 48-141 by demonstrating a change
in incapacity must establish both a change in the employ-
ee’s physical condition, or impairment, and a change in the
employee’s disability. The term “impairment” is a medical
assessment, whereas the term “disability” is a legal issue. Id.
Under the workers’ compensation law, “disability” refers to
loss of earning capacity and not to functional or medical loss
alone. Id.
   We have previously stated:
      [D]isability for purposes of [the workers’ compensa-
      tion] statute[s] is defined in terms of employability and
      earning capacity rather than in terms of loss of bodily
      function. In defining total disability, losses in bodily
      function are not important in themselves but are only
      important insofar as they relate to earning capacity and
      the loss thereof.
Wolfe v. American Community Stores, 205 Neb. 763, 765-66,
290 N.W.2d 195, 197-98 (1980).
   We have further clarified the terminology by explaining
that “‘“‘[p]ermanent medical impairment is related directly
to the health status of the individual, whereas disability can
be determined only within the context of the personal, social,
or occupational demands, or statutory and regulatory require-
ments that the individual is unable to meet as a result of
                  Nebraska Advance Sheets
	                     RADER v. SPEER AUTO	127
	                       Cite as 287 Neb. 116

the impairment.’”’” Green v. Drivers Mgmt., Inc., 263 Neb.
197, 204-05, 639 N.W.2d 94, 102 (2002) (quoting Phillips v.
Industrial Machine, 257 Neb. 256, 597 N.W.2d 377 (1999)
(Gerrard, J., concurring; Hendry, C.J., and Miller-Lerman, J.,
join)). Given the foregoing definitions, showing a change in
“incapacity,” as provided in § 48-141, requires a showing of
change in impairment and a change in disability.
   With this framework in mind, the record shows that with
respect to disability, the compensation court credited the
opinion of the court-appointed counselor, Marchisio, as set
forth in his “Supplemental Report” dated November 5, 2012.
The compensation court in effect found that Rader established
a change in disability. In his report, Marchisio stated that
Rader’s loss of earning power had increased from the 50 per-
cent found by the compensation court in its April 10, 2009,
order to 55 to 60 percent. Marchisio’s opinion was based in
part on a functional capacity evaluation. Although there were
competing loss of earning power opinions, the trial judge
was entitled to accept the opinion of one expert over another.
See Lowe v. Drivers Mgmt., Inc., 274 Neb. 732, 743 N.W.2d
82 (2007).
   Elsewhere in the record, with respect to impairment, the
evidence shows that an expert determined that Rader did not
experience a material or substantial change in her condition. A
fact finder could therefore determine on this record that Rader
failed to prove a change in impairment. The supplemental
report by Dr. Wampler states that he reviewed Rader’s medical
information and determined that Rader had “not experienced
any substantial or material change” in her low-back injury that
is at issue in this case. Instead, Dr. Wampler found that Rader’s
worsening function and increasing symptoms were “attribut-
able to an entirely different medical condition.”
   “[T]o obtain a modification of a prior award, ‘[t]he applicant
must prove there exists a material and substantial change for
the better or worse in the condition.’” Id. at 738, 743 N.W.2d
at 89 (quoting Hagelstein v. Swift-Eckrich, 261 Neb. 305, 622
N.W.2d 663 (2001)). Although the Workers’ Compensation
Court found a modest increase in the loss of earning power,
which would support a worsening of disability, given the
    Nebraska Advance Sheets
128	287 NEBRASKA REPORTS



record as a whole, Rader failed to establish a worsening of
impairment as the Workers’ Compensation Court implicitly
found. See Bennett v. J. C. Robinson Seed Co., 7 Neb. Ct. App.
525, 529, 583 N.W.2d 370, 373 (1998) (stating that “where a
claimant is unable to demonstrate that his physical condition
has changed since the prior award, a compensation court does
not commit error in refusing to modify the previous award”),
disapproved on other grounds, Sheldon-Zimbelman v. Bryan
Memorial Hosp., 258 Neb. 568, 604 N.W.2d 396 (2000).
   The Workers’ Compensation Court did not find an increase
in incapacity under § 48-141. Whether an applicant’s inca-
pacity has increased under the terms of § 48-141 is a finding
of fact. See Starks v. Cornhusker Packing Co., 254 Neb. 30,
573 N.W.2d 757 (1998). Because the order of the Workers’
Compensation Court is supported by the record and the find-
ings are not clearly wrong, we find no error.
   Because we determine that the compensation court did not
err when it found that Rader failed to establish that her inca-
pacity had increased under the terms of § 48-141 and was not
entitled to a modification, we do not comment on the com-
pensation court’s interpretation of § 48-121(2). See White v.
Kohout, 286 Neb. 700, 712, ___ N.W.2d ___, ____ (2013)
(stating that “[a]n appellate court is not obligated to engage
in an analysis that is not necessary to adjudicate the case and
controversy before it”).
                         CONCLUSION
   Given the record and the Workers’ Compensation Court’s
findings, we determine that the Workers’ Compensation Court
did not err in its February 15, 2013, order, in which it found
that Rader failed to establish a material and substantial change
for the worse in her condition warranting a modification of the
April 10, 2009, “Further Award.” The remainder of the order
of February 15, 2013, was not challenged on appeal. Therefore,
we affirm.
                                                     Affirmed.